United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10373
                        Conference Calendar



WILLIAM G. WARNECKE,

                                    Plaintiff-Appellant,

versus

WAYNE SCOTT; ET AL.,

                                    Defendants,

D. BOLLINGER; WILHELMENIA HOWARD;
M. CHERRY; KENYON,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:01-CV-151-BG
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     William G. Warnecke, Texas prisoner # 874942, appeals the

summary-judgment dismissal of his 42 U.S.C. § 1983 civil rights

lawsuit alleging denial of access to the courts.   Warnecke urges

that his unanswered requests for admissions, now deemed admitted,

entitle him to judgment in his favor.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10373
                                 -2-

     Warnecke also argues that the magistrate judge erred in

denying several of his pretrial motions as untimely and in

granting the appellees’ motion to seal their court-ordered

disclosures.    He has not briefed any argument connecting the

denial of the pretrial motions to the dispositive summary-

judgment issues, and his argument that the magistrate judge’s

rulings were error is irrelevant.    The challenge to the motion to

seal is similarly unavailing because, even if error, Warnecke has

not shown any resulting prejudice given that he either already

had or obtained through discovery the pertinent documents.

     This court reviews a district court’s grant of summary

judgment de novo, applying the same standard as would the

district court.    See Melton v. Teachers Ins. & Annuity Ass’n

of Am., 114 F.3d 557, 559 (5th Cir. 1997).   Summary judgment

is proper where the pleadings and summary judgment evidence

present no genuine issue of material fact and the moving party

is entitled to a judgment as a matter of law.    See FED. R. CIV.

P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

     As a general matter, lack of access to legal materials may

constitute an unconstitutional infringement on a prisoner’s right

of access to the courts.    See Bounds v. Smith, 430 U.S. 817,

828 (1977).    However, to state a claim for denial of access,

an inmate must demonstrate an actual injury as a result of the

defendant’s conduct.    See Ruiz v. United States, 160 F.3d 273,

275 (5th Cir. 1998).
                           No. 03-10373
                                -3-

     Warnecke renews his claim that he missed the deadline for

filing his petition for discretionary review (“PDR”) in his jury

case because he was transferred without his legal materials.

However, he makes no argument challenging the magistrate judges’s

conclusion that he failed to show any actual resulting injury

because he had ample time and materials to enable him to file the

jury-case PDR without the legal materials he left behind when he

was transferred.

     Warnecke’s sole contention is that the deemed admissions

conclusively establish that he is entitled to relief.   The argument

is unpersuasive.   To the extent Warnecke relies on the admissions

to the effect that the defendants denied him access to the courts

by transferring him without legal materials, the “deemed

admissions” do not establish a right to recover because they do

not address any resulting injury.    See Ruiz, 160 F.3d at 275.

Moreover, requests for admissions are properly used for facts or

facts as applied to law, not pure legal conclusions such as those

proposed by Warnecke.   See In re Carney, 258 F.3d 415, 418 (5th

Cir. 2001); 8A Wright, Miller, & Cane, Federal Practice

& Procedure, § 2255 & n.8 (2003); see also FED. R. CIV. P. 36(a).

     The judgment is AFFIRMED.   Warnecke’s motion to strike the

appellees’ letter brief is DENIED.